Case 8:20-cv-00043-SB-ADS Document 174 Filed 04/08/21 Page 1 of 3 Page ID #:2315
Case 8:20-cv-00043-SB-ADS Document 174 Filed 04/08/21 Page 2 of 3 Page ID #:2316
Case 8:20-cv-00043-SB-ADS Document 174 Filed 04/08/21 Page 3 of 3 Page ID #:2317




  afforded the same extension. Opp. at 1. But while the Bureau must argue the
  merits of claims against multiple parties, Nesheiwat need only litigate his own
  case. He has not shown good cause requiring 40 pages to do so.

          Finally, Nesheiwat announces his intent to move the Court to allow him to
  file a cross-motion for summary judgment. Cross-motions for summary judgment
  are not permitted. Order re Motions for Summary Judgment ¶ 1(d). The Bureau
  has already conferred with other Moving Parties—Defendants Docs Done Right,
  Martinez, and Sebreros—who agree it would be more efficient for the Bureau to
  serve as the moving party for summary judgment. Dkt. No. 169-2 ¶ 5. Should
  Nesheiwat also wish to move for summary judgment on the Bureau’s claims
  against him, he may do so in his opposition.

           IT IS SO ORDERED.




  CV-90 (12/02)                   CIVIL MINUTES – GENERAL          Initials of Deputy Clerk VPC

                                            3
